FILED
                                                                         JUNE 20, 2017
                                                                  In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 33812-6-111
                      Respondent,             )         (consolidated with
                                              )         Nos. 33836-3-111, 33804-5-111,
       V.                                     )         33805-3-111)
                                              )
TAYLOR ROSS LANDRUM,                          )
                                              )         UNPUBLISHED OPINION
                      Appellant.              )
                                              )
                                              )
                                              )
In the Matter of the Personal Restraint of    )
                                              )
TAYLOR ROSS LANDRUM,                          )
                                              )
                      Petitioner.             )

       SIDDOWAY, J. -Taylor Landrum appeals following a remand for resentencing

and for the trial court to conduct a post hoc review, under Bone-Club, 1 of its order sealing

juror questionnaires. A threshold issue is whether he complains of matters outside the

scope of issues considered by the trial court on remand, and that are therefore outside the

scope of this appeal. His timely personal restraint petition is consolidated with this

second appeal.


       1
           State v. Bone-Club, 128 Wash. 2d 254, 906 P.2d 325 (1995).
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


       We remand again for the trial court to correct the standard range for Mr.

Landrum's solicitation of perjury conviction and a few clerical errors, to vacate sexual

assault protection orders entered to protect three witnesses, and to strike a number of

community custody conditions. Finding no merit in his personal restraint petition, we

dismiss it.

                     FACTS AND PROCEDURAL BACKGROUND

       In July 2008, the Benton County prosecutor charged Taylor Landrum with

attempted indecent liberties for his forcible sexual advances on a 27-year-old woman in

October 2006. It thereafter charged him with the second degree rape of a different, 29-

year-old woman, in October 2008. It eventually added four counts of solicitation to

commit first degree perjury to the second information, based on letters Mr. Landrum

passed to a fellow inmate in an effort to get him to lie about the victim of the rape.

       Following a consolidated trial, the jury found Mr. Landrum guilty of all charges.

In sentencing Mr. Landrum, the court imposed a couple dozen community custody

conditions, a number of which limited his contact with minors; his viewing of written,

pictorial, or video materials; his computer and Internet use; and authorized polygraph

testing at the request of his therapist or community corrections officer. No objection was

made. The trial court sealed questionnaires that had been completed by jurors.

       In Mr. Landrum' s first appeal, this court reversed three of his solicitation of

perjury convictions as inconsistent with the applicable unit of prosecution but affirmed

                                              2
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum


his remaining convictions. It ordered the trial court to determine, applying the Bone-Club

factors, whether the juror questionnaires should remain sealed. On remand, the trial court

vacated the order sealing the questionnaires. It resentenced Mr. Landrum, imposing a

sentence of 80 months to life for the attempted indecent liberties conviction, 170 months

to life for the rape conviction, and 20 months for the solicitation conviction, each to run

concurrently. Over Mr. Landrum's objection, the trial court imposed the same

community custody conditions originally imposed. It sentenced him to lifetime

community custody and ordered him to register as a sex offender.

       Turning to costs on conviction, the trial court stated its understanding that the

State was willing to waive discretionary costs, which the prosecutor agreed was correct.

The court then stated, "So the court would not be imposing anything other than the

mandatory fees." Report of Proceedings (RP) (Mar. 18, 2015) at 111. It announced it

would impose only a $500 crime victim's assessment fee, and $260 in what it referred to

as clerk's and filing fees, for a total of$760 in each case. Id. at 112-13. The judgment

and sentence entered for the rape conviction included a $100 DNA2 collection fee,

however, for total costs of $860.




       2
           Deoxyribonucleic acid.



                                              3
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


       Finally, the trial court entered postconviction sexual assault protection orders in

favor of the two victims of the crimes of conviction as well as three other women whose

testimony about encounters with Mr. Landrum was admitted at trial under ER 404(b).

       Mr. Landrum appeals again. Consolidated with the appeal is his motion for a new

trial, transferred to this court for consideration as a personal restraint petition.

                                          ANALYSIS

       "The general rule is that a defendant is prohibited from raising issues on a second

appeal that were or could have been raised on the first appeal." State v. Fort, 190 Wn.

App. 202, 233-34, 360 P.3d 820 (2015), review denied, 185 Wash. 2d 1011 (2016) (citing

RAP 2.5(c); State v. Sauve, 100 Wash. 2d 84, 87, 666 P.2d 894 (1983); State v. Mandanas,

163 Wash. App. 712, 716, 262 P.3d 522 (2011)). This rule applies even when the issue is

one of constitutional magnitude. Id. at 716-17. The proper vehicle for new issues is a

personal restraint petition. Sauve, 100 Wash. 2d at 87.

       RAP 2. 5(c )( 1) nonetheless permits review "where the trial court has exercised

some discretion." Mandanas, 163 Wash. App. at 716 n.2. The rule provides:

       If a trial court decision is otherwise properly before the appellate court, the
       appellate court may at the instance of a party review and determine the
       propriety of a decision of the trial court even though a similar decision was
       not disputed in an earlier review of the same case.




                                               4
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


RAP 2.5(c)(l). 3 The rule "'does not revive automatically every issue or decision which

was not raised in an earlier appeal.'" State v. Wheeler, 183 Wash. 2d 71, 78, 349 P .3d 820

(2015) (quoting State v. Barberio, 121 Wash. 2d 48, 50,846 P.2d 519 (1993)). Since the

rule deals with trial court decisions presently before the appellate court, it is "' [o]nly if

the trial court, on remand, exercised its independent judgment, reviewed and ruled again

on such issue [that] it become[s] an appealable question."' Id. Moreover, the rule

permits but does not mandate review of unremanded matters, in both the trial court and

the appellate court. Barberio, 121 Wash. 2d at 51.

       Mr. Landrum's challenges to errors in his new judgment and sentence on the

solicitation count are properly before us, as are the sexual assault protection orders

requested by the State and entered at the time of resentencing. We reject the State's

argument that the trial court did not exercise independent judgment to review and

reconsider the community custody conditions. The State affirmatively, even if

unnecessarily, re-asked that the conditions be imposed, and the trial court heard and ruled

on Mr. Landrum's objection to them.

       Several issues identified in Mr. Landrum' s statement of additional grounds will

not be considered for the first time in this second appeal, however, as discussed hereafter.


       3
         The condition that the trial court decision be "properly before the appellate
court" refers in part to the requirement that a litigant properly preserve issues for
appellate review. 2A KARL B. TEGLAND, WASHINGTON PRACTICE: RULES PRACTICE:
RAP 2.5, at 238 (8th ed. 2014).

                                               5
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


                           I. Errors in the judgment and sentence

       Several errors in the judgment and sentence require correction. First is the

identification of the standard range for solicitation to commit first degree perjury.

       The Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, requires that

"[a]ny sentence imposed under this chapter shall be determined in accordance with the

law in effect when the current offense was committed." RCW 9.94A.345. Mr.

Landrum's solicitation of perjury was alleged to have occurred between October 11, 2008

and September 1, 2009. During that time, the SRA provided:

       For persons convicted of the anticipatory offenses of criminal ...
       solicitation ... under chapter 9A.28 RCW, the presumptive sentence is
       determined by locating the sentencing grid sentence range defined by the
       appropriate offender score and the seriousness level of the crime, and
       multiplying the range by 75 percent.

RCW 9.94A.595. Mr. Landrum's offender score on the solicitation charge was an

undisputed 3. Based on that offender score and first degree perjury's seriousness level of

V, the standard range for the completed crime is 15 to 20 months. RCW 9.94A.515

(2008); 9.94A.510 (2008). Seventy-five percent of that range is 11.25 to 15 months, so

Mr. Landrum's sentence of 20 months exceeds the maximum. While the State is correct

that his total sentence is unaffected by the error, Mr. Landrum is entitled to have the

sentence corrected.

       Mr. Landrum also identifies two clerical errors in the judgments and sentences,

both conceded by the State. "A clerical mistake is one that when amended would

                                              6
No. 33812-6.;III (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


correctly convey the intention of the court based on other evidence." State v. Priest, 100
Wash. App. 451, 456, 997 P.2d 452 (2000). A court may correct a clerical mistake at any

time. CrR 7.8(a).

       First, the trial court imposed Mr. Landrum's sentence under RCW 9.94A.507,

rather than RCW 9.94A.712, which was the statute in effect at the time the crimes

occurred. RCW 9.94A.507 did not become effective until August 1, 2009. See LAWS OF

2008, ch. 231, § 33.

       Second, Mr. Landrum argues the trial court inadvertently imposed more costs than

the mandatory LFOs intended. He is mistaken in contending that the court imposed

$2,452.01 in LFOs in the judgment and sentence for the indecent liberties conviction; he

is looking at the cost bill listing all of the county's expenses without noting that only two

are marked by the court to be taxed. The total ordered by the court in that judgment and

sentence was $860.

       Mr. Landrum correctly argues that the $60 sheriffs fee imposed is a discretionary

cost. See RCW 10.01.160(2) (authorizing "expenses specially incurred by the state in

prosecuting the defendant"). Based on its stated intention to impose only mandatory

costs, the imposition of the sheriffs fee was a mistake.

       However, the $100 discrepancy between the two judgments brings to light that the

trial court only imposed the mandatory $100 DNA fee in the judgment and sentence for

indecent liberties. The trial court and prosecutor orally expressed uncertainty as to

                                              7
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


whether the DNA fee had become mandatory, but the court orally announced it would

waive the fee, recognizing it could be corrected if it was wrong. It then waived the DNA

fee, but only in the judgment and sentence for rape and solicitation.

        Though previously the $100 DNA fee could be waived if the court found it would

result in undue hardship, in 2008 the legislature amended the statute to make the fee

mandatory. See LAWS OF 2002, ch. 289, § 4; LAWS OF 2008, ch. 97, § 3; State v. Shelton,

194 Wash. App. 660, 669-70, 378 P.3d 230 (2016), review denied, 187 Wash. 2d 1002 (2017)

(explaining the statutory history). As an adult who had been convicted of the two sex

offenses and who was required to register as a sex offender under RCW 9A.44.130(1),

Mr. Landrum was required to submit to DNA collection under RCW 43.43.754(1)(b).

Under RCW 43.43.7541, he was required to pay the $100 DNA fee. While the

judgments and sentences must be corrected to strike the discretionary sheriffs fee, the

mandatory DNA fee must be imposed, for total costs in each judgment and sentence of

$800.

                             fl   Sexual assault protection orders

        At resentencing, the State asked the court to enter permanent postconviction

sexual assault protection orders for the two victims of the crimes of conviction as well as

three women who testified at trial about Mr. Landrum's similar conduct toward them.

Mr. Landrum contends that RCW 7 .90.150, the statute that authorizes such protection

orders, applies only to victims of the crime of conviction. Because he did not object to

                                              8
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


entry of the orders at the time of his resentencing, he frames his challenge as a claim of

ineffective assistance of counsel.

       Effective assistance of counsel is guaranteed by both the Sixth Amendment to the

United States Constitution and article I, section 22 of the Washington Constitution. U.S.

CONST. amend. VI; WASH. CONST. art. I, § 22; Strickland v. Washington, 466 U.S. 668,

686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. Mierz, 127 Wn.2d 460,471,901

P .2d 286 (1995). To demonstrate ineffective assistance of counsel, a defendant must

show two things: "(l) defense counsel's representation was deficient, i.e., it fell below an

objective standard of reasonableness based on consideration of all the circumstances; and

(2) defense counsel's deficient representation prejudiced the defendant, i.e., there is a

reasonable probability that, except for counsel's unprofessional errors, the result of the

proceeding would have been different." State v. McFarland, 127 Wash. 2d 322, 334-35,

899 P.2d 1251 (1995) (citing State v. Thomas, 109 Wash. 2d 222, 225-26, 743 P.2d 816

( 1987)). "A claim of ineffective assistance of counsel presents a mixed question of fact

and law reviewed de novo." State v. Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916

(2009).

       RCW 7.90.150 provides that when a defendant is found guilty of certain identified

sex offenses including those charged here, and a condition of the sentence restricts the

defendant's ability to have contact with the victim, "the condition shall be recorded as a

sexual assault protection order." RCW 7.90.150(6)(a).

                                              9
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


          The State-relying on the legislative declaration to chapter 7.90 RCW, which

speaks generically of victims of sexual assault-argues that the word "victim" in RCW

7.90.150(6)(a) should be construed broadly. But chapter 7.90 RCW includes a process

whereby any sexual assault victim may obtain such an order "regardless of whether or not

there is a pending lawsuit, complaint, petition, or other action between the parties" by

proving by a preponderance of the evidence that non consensual sexual conduct occurred.

RCW 7.90.020(2), .090(1)(a). As a result, the legislative declaration does not necessarily

inform the meaning ofRCW 7.90.150, which gives rise to automatic sexual assault

protection order status in the event of certain convictions.

          Whether a trial court has authority to enter protection orders for witnesses who

testified at the trial but were not victims of the crimes of conviction is a question of

statutory interpretation reviewed de novo. State v. Ervin, 169 Wash. 2d 815, 820, 239 P.3d
3 54 (2010). The fact that "victim" in the provision is preceded by the definite article

"the" instead of the indefinite article "a" would generally indicate a specific, identified

victim:

       "The rules of grammar ... provide that the definite article, 'the', is used
       'before nouns of which there is only one or which are considered as one."'
       State v. Neher, 52 Wash. App. 298, 300, 759 P.2d 475 (1988) (quoting A.J.
       THOMSON & A.V. MARTINET, A PRACTICAL ENGLISH GRAMMAR 3 (3d ed.
       1982)), ajf'd, 112 Wash. 2d 347, 771 P.2d 330 (1989). The indefinite article
       "a" or "an" is used, on the other hand, "' when the individual in question is
       undetermined, unidentified, or unspecified."' State v. Ose, 156 Wash. 2d 140,
       146, 124 P.3d 635 (2005) (quoting WEBSTER'S THIRD NEW INTERNATIONAL
       DICTIONARY 1 (2002)).


                                               10
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum



Dep 't of Ecology v. City of Spokane Valley, 167 Wash. App. 952, 965, 275 P.3d 367 (2012)

(footnote omitted). Because RCW 7.90.150(6)(a) speaks of a defendant found guilty of a

sex offense and a sentencing condition restricting contact with "the victim," not "a

victim"; a legislative intent to limit automatic sexual assault protection order status to

orders protecting victims of the crime of conviction is clear. The requirement that other

victims must petition and prove entitlement to such an order further supports Mr.

Landrum's contention that the application of automatic sexual assault protection order

status is limited.

       The State nonetheless argues that even under this interpretation of the statute, Mr.

Landrum's lawyer was not ineffective because he could reasonably conclude that the

court could provide no contact protection for the witnesses as a crime-related condition or

as antiharassment no contact orders. RCW 9.94A.505(9) (crime-related conditions);

State v. Warren, 134 Wash. App. 44, 138P.3d 1081 (2006), ajf'd, 165 Wash. 2d 17, 195 P.3d
940 (2008) (crime-related conditions can forbid contact with witnesses); chapter 10.14

RCW (antiharassment no contact orders). But antiharassment no contact orders require

the court to find by a preponderance of the evidence that unlawful harassment exists,

which was not proved here. RCW 10.14.080(3). And the penalties for violation of the

different types of orders are different. Violation of community custody may be subject

only to a sanction. RCW 9.94A.737. Violation of an antiharassment protection order


                                              11
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum


may subject the offender to a gross misdemeanor, contempt of court, or sanctions. RCW

10.14.170; RCW 10.14.120. A violation of a sexual assault protection order is generally

a gross misdemeanor but can be a felony in the case of certain repeat offenses or an

assault. RCW 26.50.1 lO(l)(a).

       We conclude it was deficient performance for counsel at the resentencing to fail to

object to orders that should not have been available, and that could subject his client to

future charges for contact with any of three individuals.

       We also conclude the failure to object was prejudicial. Absent evidence in the

record supporting equivalent prohibitions on Mr. Landrum's contact with the witnesses,

there was a reasonable probability that but for counsel's unprofessional errors, the result

of the proceeding would have been different.

                             III. Conditions of community custody

       At the State's request, and over Mr. Landrum's objection, the trial court re-

imposed the following conditions of community custody:

       (10)    Have no contact with any minors, unless approved by your therapist.
               In case of approved contact, it shall be only in the presence of an
               adult who has received prior approval from the therapist. The
               sponsor must be aware of offense behavior.

       (13)    Submit to polygraph testing upon the request of your therapist and/or
               Community Corrections Officer, at your own expense.
       (14)    Do not possess or view material that includes images of children
               wearing only undergarments and/or swimsuits.
       ( 15)   Do not possess or view material that includes images of nude
               women, men, and/or children.

                                             12
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum


       (16)   Do not possess or view material that shows women, men and/or
              children engaging in sexual acts with each other, themselves, with an
              object, or animal.

       (20)   Do not view or attend X-rated movies, peep shows, or adult book
              stores.
       (21)   Avoid places where children congregate, including parks, libraries,
              playgrounds, schools, daycare centers, and video arcades.
       (22)   Hold no position of trust or authority involving children.

       (25)   Have no access to computers or the internet.

CP at 842-43. Because the trial court engaged in independent review of the conditions at

the time of resentencing, we have discretion to consider them on direct appeal.

                                           Ripeness

       As a threshold matter, because Mr. Landrum is currently incarcerated and has not

yet been charged with violating the challenged conditions, we must determine whether

his challenge is ripe for review. See State v. Sanchez Valencia, 169 Wash. 2d 782, 786, 239
P.3d 1059 (2010). Pre-enforcement challenges to community custody conditions are ripe

for review "' if the issues raised are primarily legal, do not require further factual

development, and the challenged action is final."' State v. Bahl, 164 Wash. 2d 739, 751,

193 P.3d 678 (2008) (quoting First United Methodist Church v. Hr 'g Exam 'r for Seattle

Landmarks Pres. Bd., 129 Wash. 2d 238, 255-56, 916 P.2d 374 (1996)). We must also

consider "' the hardship to the parties of withholding court consideration.'" Id. at 25 5.

       All of the circumstances of ripeness are present with respect to these final

sentencing conditions, which will limit Mr. Landrum as soon as he is released from

                                              13
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


custody and that he challenges as not crime-related: a pure issue of law. See Sanchez

Valencia, 169 Wash. 2d at 788. The fact that Mr. Landrum will have to alter his behavior to

avoid a penalty under potentially illegal regulations, or expose himself to arrest or

prosecution to challenge them, presents hardship. See Bahl, 164 Wash. 2d at 747.

                                        Conditions

       The Sentencing Reform Act of 1981 empowers trial courts to impose "crime-

related prohibitions" during the period of community custody. Former RCW

9.94A.505(8) (2008). "Crime-related prohibitions" are orders directly related to "the

circumstances of the crime for which the offender has been convicted." RCW

9.94A.030(10). A court's imposition of crime-related prohibitions is reviewed for an

abuse of discretion. State v. Riley, 121 Wash. 2d 22, 37,846 P.2d 1365 (1993). Discretion

is abused when it is exercised on untenable grounds or for untenable reasons. State ex

rel. Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 (1971).

       "The philosophy underlying the 'crime-related' provision is that '[p]ersons may be

punished for their crimes and they may be prohibited from doing things which are

directly related to their crimes, but they may not be coerced into doing things which are

believed will rehabilitate them."' Riley, 121 Wash. 2d at 36-37 (alteration in original)

(quoting DAVID BOERNER, SENTENCING IN WASHINGTON§ 4.5, at 4-7 (1985)). Mr.

Landrum challenges conditions limiting his contact with minors; his viewing of written,




                                             14
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum


pictorial, or video materials; his computer and Internet use; and the breadth of a condition

subjecting him to polygraph testing.

       Contact with. and depictions of minors. Community custody conditions 10, 14,

21, and 22 relate to having contact with children, being in locations where children

congregate, and possessing or viewing material that includes images of children wearing

only undergarments or swimsuits. The State justifies the conditions on the basis that one

of the ER 404(b) witnesses against Mr. Landrum was in her late teens at the time of her

encounter with him. The record reveals she was actually 20 years old. The State also

points out that the presentence investigation report states that Mr. Landrum was once

arrested for visiting a high school under false pretenses in order to contact a 15-year-old

female student. But this was in 2001, when Mr. Landrum was himself 18 years old-and

the basis for the arrest was trespass; the student admitted that she and Mr. Landrum

planned to meet at the school that day. Finally, the State points out that Mr. Landrum's

crimes reveal a pattern of offering rides to vulnerable women and argues that minor-age

women often need rides.

       In State v. Riles, 135 Wash. 2d 326, 349-50, 957 P.2d 655 (1998), abrogated by State

v. Sanchez Valencia, 169 Wash. 2d 782, 239 P.3d 1059 (2010), the Washington Supreme

Court found that a community custody condition prohibiting a defendant, Gholston, from

contacting minors, was not reasonably related to his crime of raping a 19-year-old

woman. The court reasoned that nothing in the record showed Gholston was a risk to

                                             15
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum


children. Id. at 350. The State attempts to distinguish Riles, contending that evidence

that Mr. Landrum is a danger to minors is present here. Br. ofResp't at 10. But the

lower appellate court in Riles articulated a reason for prohibiting Gholston's contact with

minors that was about as persuasive as the State's argument in this case: it held, "the

victim was 'in her late teen-age years, not so far removed from minority that there is no

possibility that her youthful appearance was not a factor in Gholston's choice of her as

his victim."' Riles, 135 Wash. 2d at 349 (quoting State v. Gholston, noted at 86 Wash. App.
1028, 1997 WL 288938, at *4). Our Supreme Court rejected what it characterized as that

"gratuitous" justification for limiting contact with children. Id.

       There is no reasonable relationship between Mr. Landrum's crimes and the

conditions relating to minors. They should be stricken.

       Images of nude individuals and sexually explicit materials. Community custody

condition 15 provides: "Do not possess or view material that includes images of nude

women, men, and/or children." CP at 315. There is nothing in the record that indicates

images of nude women, men, or children contributed or were in any way related to Mr.

Landrum's crimes. And such a limitation is overbroad, preventing Mr. Landrum from

viewing even great works of art. This condition should be stricken.

       Community custody conditions 16 and 20, by contrast, restrict possession and use

of sexually explicit materials. Condition 16 provides: "Do not possess or view material

that shows women, men, and/or children engaging in sexual acts with each other,

                                              16
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


themselves, with an object, or animal." CP at 315. Condition 20 prohibits Mr. Landrum

from viewing or attending X-rated movies, peep shows, or adult book stores. While the

record does not demonstrate that such activities served as a catalyst for Mr. Landrum's

crimes, because Mr. Landrum was convicted of a sex offense, conditions regarding

access to sexually explicit materials are crime related. See State v. Magana, 197 Wn.

App. 189, 201, 389 P.3d 654 (2016). The conditions were properly imposed.

       Computers or the Internet. Community custody condition 25 prohibits Mr.

Landrum from accessing computers or the Internet. The State does not try to defend it as

crime related. The record does not reveal any connection between the Internet or

computers and the crimes for which Mr. Landrum was convicted. The condition should

be stricken.

       Polygraph testing. Community custody condition 13 requires Mr. Landrum to

submit to polygraph testing if requested by his therapist or community corrections

officer. Mr. Landrum objects because the condition does not limit the testing to

monitoring his compliance with other community custody conditions.

       In Riles, our Supreme Court upheld an identical condition (although in that case,

the condition also required plethysmograph testing), but stated that polygraph testing is

authorized only "to monitor compliance with other conditions of community [custody]."

Riles, 135 Wash. 2d at 351-52. In the court of appeals, the court had viewed such a




                                            17
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum


limitation as implicit. State v. Riles, 86 Wash. App. 10, 16-17, 936 P.2d 11 (1997), ajf'd,

135 Wash. 2d 326, 957 P.2d 655 (1998).

       In a later case, this court found that a community custody condition authorizing

polygraph testing should contain language setting forth the "' monitoring compliance"'

limitation. State v. Combs, 102 Wash. App. 949, 953, 10 P.3d 1101 (2000). It explained

that requiring such language "will serve to better inform offenders of their rights, ensure

protection of those rights, and prevent confusion amongst judges, defendants and

community corrections officers regarding the applicable legal standard." Id.

       Without deciding that "monitoring compliance" language is required, we do

encourage its use. We direct the trial court to add the limiting language to the condition

in this case, inasmuch as we are remanding for other reasons.

                        STATEMENT OF ADDITIONAL GROUNDS

       In a pro se statement of additional grounds for review (SAG), Mr. Landrum raises

five. The rules on appeal permit the defendant to file a SAG in order to identify and

discuss matters that have not been adequately addressed by the brief filed by the

defendant's counsel. RAP 10.lO(a). A SAG is not required to cite authorities or to the

record itself, but must sufficiently inform the court of the nature and occurrence of the

alleged errors. RAP 10 .10( c). We will not search the record in support of insufficiently

identified error. Id.




                                             18
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum


       Interest on legal financial obligations. Mr. Landrum complains that the trial court

failed to address his request at resentencing pursuant to RCW 10.82.090 for a waiver of

interest on his legal financial obligations. Subsection (2) of that statute provides, "The

court may, on motion by the offender, following the offender's release from total

confinement, reduce or waive the interest on legal financial obligations levied as a result

of a criminal conviction," and then describes the interest that shall or may be waived.

The language "following the offender's release from total confinement" describes when

the motion may be made. This is consistent with the first subsection ofRCW 10.82.090,

which mandates that interest begins to accrue on the date the judgment is entered. RCW

10.82.090(2); State v. Claypool, 111 Wash. App. 473, 45 P.3d 609 (2002). It is also

consistent with the statute's description of interest that shall or may be waived, which

contemplates that the offender has been released. E.g., RCW 10.82.090(2)(a) (providing

for the waiver of certain interest "that accrued during the term of total confinement").

Since Mr. Landrum has not yet been released from total confinement, the trial court had

no authority to waive the interest on the LFOs imposed. Mr. Landrum may address the

issue upon his release.

       Mr. Landrum also asks us to remand for a correction of the LFOs imposed. This

issue was adequately addressed by counsel.

       Indeterminate Sentencing Review Board and Sex Offender Treatment Program

challenges. Mr. Landrum next argues that a requirement of the Indeterminate Sentencing

                                             19
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


Review Board and the Department of Corrections' (DOC's) Sex Offender Treatment

Program that a criminal defendant must admit guilt before he or she can receive treatment

or obtain release violates several constitutional rights. He does not identify any statute

whose constitutionality he challenges, no statute was challenged on this basis in his first

appeal, and the trial court did not independently review this issue at the time of

resentencing. If he is challenging a statute, we will not consider it in this, his second

direct appeal.

       If he is instead challenging a practice of the Board or the DOC, there is nothing in

the record to establish it, or that he has suffered injury from it, a requirement for issues

raised in a SAG, see RAP 10.lO(c), and a prerequisite for challenging the

constitutionality of government action. See State v. Cook, 125 Wash. App. 709, 720-21,

106 P.3d 251 (2005) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112
S. Ct. 2130, 119 L. Ed. 2d 351 (1992)). If and when the Board denies Mr. Landrum

parole, directly or indirectly because he refuses to admit guilt, he may seek relief by

personal restraint petition. See State v. Norman, 61 Wash. App. 16, 27-28, 808 P.2d 1159

(1991). But cf In re Pers. Restraint of Dyer, 164 Wn.2d 274,288, 189 P.3d 759 (2008)

(The Board "may base its decision to deny parole, in part, upon the fact that the offender

refuses treatment that requires him or her to take responsibility for criminal behavior.");

In re Pers. Restraint of Dyer, 175 Wash. 2d 186, 198, 283 P.3d 1103 (2012).




                                              20
No. 33812-6-III (consol. w/ Nos. 33836-3-III, 33804-5-III, 33805-3-III)
State v. Landrum


       Lifetime community custody and sex offender registration. Mr. Landrum argues

that lifetime community custody and the requirement that he register as a sex offender are

unconstitutional. The issue presented is a "clear and obvious issue which could have

been decided in ... the first appeal." Barberio, 121 Wash. 2d at 52. Review is unavailable

at this late stage. Id.

       Community custody conditions. Mr. Landrum objects to the imposition of several

community custody conditions. His objection to condition 15-that he not view material

that contains images of nude men, women, or children-was addressed by counsel. His

further argument that if he participates in sex offender treatment he will violate the

condition overlooks the fact that the condition does not become effective until his release.

If postrelease treatment would require a violation, he can challenge the condition then.

       He objects to condition 18, that he "not consume alcohol," as not crime related.

CP at 16. A condition prohibiting an offender from possessing or consuming alcohol

does not have to be crime related. See RCW 9.94A.703(3)(e); see also State v. Jones,

118 Wash. App. 199, 206-07, 76 P.3d 258 (2003) (construing former RCW 9.94A.120(8));

State v. Acevedo, 159 Wash. App. 221, 233, 248 P.3d 526 (2010).

       He objects to condition 13, that he submit to polygraph testing, on the basis (not

argued by his counsel) that polygraphs are unreliable and not accepted in the scientific

community. The Washington Supreme Court has rejected this as a basis for challenging

polygraph testing used for postrelease monitoring: "Although the results of polygraph

                                             21
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


tests are generally not admissible in a trial, this Court has acknowledged their validity as

an investigative tool." Riles, 135 Wash. 2d at 342.

       Finally, Mr. Landrum objects to the following conditions as vague and ambiguous:

       (2) Work at Department of Corrections' approved education, employment,
       and/or community service;

       ( 6) Receive prior approval for living arrangements and residence location;

       (9) Remain within geographic boundary, as set forth in writing by the
       Community Corrections Officer.

CP at 315. The fact that approvals and parameters will be decided in the future does not

make these conditions vague or ambiguous. The subject matters and sources of approval

are clear.

       We reverse Mr. Landrum's sentence for solicitation of first degree perjury and

community custody conditions 10, 14, 15, 21, 22, and 25 in each judgment and sentence.

We remand for resentencing at which the sentence imposed for the solicitation conviction

shall not exceed the statutory maximum, the clerical errors and LFO amount in the

judgment and sentences will be corrected, and the polygraph testing authorized by

condition 13 shall be expressly limited to testing to monitor compliance with other

conditions of community custody. Finally, we direct the trial court to vacate the sexual

assault protection orders protecting J.J.R. (see CP at 318), A.N.M., and M.S.J. (see CP at

845). We need not address Mr. Landrum's request that we exercise discretion under RAP

14.2 to deny the State costs on appeal because the State has not substantially prevailed.

                                             22
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


                           PERSONAL RESTRAINT PETITION

       On September 25, 2015, Mr. Landrum filed a motion for a new trial in both cases

below, relying on a change in the law announced in State v. WR., 181 Wn.2d 757,336

P.3d 1134 (2014). In that case, the Washington Supreme Court overruled precedent that

required a defendant to a rape charge to prove consent to sexual intercourse by a

preponderance of the evidence, holding that "once a defendant asserts a consent defense

and provides sufficient evidence to support the defense, the State bears the burden of

proving lack of consent as part of its proof of the element of forcible compulsion." Id. at

763. Pursuant to CrR 7.8(c), the trial court transferred Mr. Landrum's motion to this

court for consideration as a personal restraint petition.

       As the State points out, no consent instruction was given in Mr. Landrum's trial,

so the jury did not decide the case on the basis of a mistaken understanding of the burden

of proof. Mr. Landrum cannot point to any error that occurred at trial. But he contends

that had he been informed of the "correct" law-viz., that he would not have to prove

consent by a preponderance of the evidence-he would have altered his trial strategy and

taken a plea deal. His personal restraint petition therefore presents only an issue of

ineffective assistance of counsel, not trial error.

       As earlier discussed, any claim of ineffective assistance of counsel requires a

defendant to show that counsel's performance was deficient and that the defendant was




                                               23
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


prejudiced by the deficient performance. 4 In assessing performance, we indulge in a

strong presumption that the defendant was properly represented. State v. Tilton, 149
Wash. 2d 775, 784, 72 P.3d 735 (2003).

       "Many state and federal cases have ... concluded that an attorney's failure to raise

novel legal theories or arguments is not ineffective assistance." State v. Brown, 159 Wn.

App. 366,371,245 P.3d 776 (2011) (citing cases). A number of Washington decisions

hold, like most federal courts, that counsel's failure to anticipate changes in the law does

not amount to deficient performance. Id. at 373.

       Mr. Landrum does not explain how or why his trial lawyer should have foreseen

WR. 's overruling of prior case law, particularly given the importance the Washington

Supreme Court attaches to the doctrine of stare decisis. See WR., 181 Wash. 2d at 768

(prior decisions are overruled only on a "clear showing" that the prior rule is "incorrect

and harmful"). We note that a third of the Supreme Court justices who heard WR. would

not have overruled prior law. They characterized prior law in their dissent as including

"recent and well-reasoned precedent." 181 Wash. 2d at 771 (Owens, J. dissenting). We do

not expect trial counsel to be able to foresee even better than our most senior jurists, that

established precedent warrants overruling.


       4
        1n In re Personal Restraint of Crace, 174 Wash. 2d 835, 846-47, 280 P.3d 1102
(2012), our Supreme Court held that a showing of prejudice for purposes of an ineffective
assistance of counsel claim necessarily meets a personal restraint petitioner's burden of
showing actual and substantial prejudice.

                                             24
No. 33812-6-111 (consol. w/ Nos. 33836-3-111, 33804-5-111, 33805-3-111)
State v. Landrum


       Deficient performance is not shown, so we need not address prejudice. Strickland,
466 U.S. at 700 ("Failure to make the required showing of either deficient performance or

sufficient prejudice defeats the ineffectiveness claim."). Mr. Landrum's personal

restraint petition is dismissed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                    dZ'~{l)~
                                                    doway,J.
                                                                              I~


WE CONCUR:




                                            25